DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes Applicant’s use of the term “non-selective His-Purkinje system capture” which is defined in the specification as when “both portions of the His-Purkinje system and the ventricular myocardium are captured” (see par. [0007] of PGPUB 2020/0406041, which is the publication of the present application). This is the definition that will be applied to the term for purposes of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “determine a capture type of the pacing pulse as being one of non-selective His-Purkinje system capture or ventricular myocardial capture…”. only without capture of the His-Purkinje system” (see par. [0007] of the PGPUB). The Examiner suggests amending the claim to include the underlined portion above. Otherwise, non-selective His-Purkinje capture would include ventricular myocardial capture and the claim as written would appear to only require the detection of non-selective His-Purkinje capture and thus would be unclear if any other type of capture is really incorporated into the claim. Claims 11 and 21 contain the same issue.
Claim 1 determining “at least one of a maximum peak amplitude of a positive slope of the first cardiac electrical signal and a maximum peak time interval from a pacing pulse to the maximum peak amplitude of the positive slope” and then concludes that the capture type is determined “based on at least one of the maximum peak amplitude and the maximum peak time interval”. Therefore, claim 1 covers the use of one or the other of the parameters and not necessarily both. 
As such, Claim 2 reads as an optional limitation that is not clearly required if the option of choosing only one of the at least one of the maximum peak amplitude and the maximum peak time interval is chosen. In other words, if Claim 1 was given the interpretation that only the maximum peak time interval was used, then the limitations of claim 2 would not be required since that limitation requires both parameters to be present. In summary, it is unclear if the limitations of Claim 2 are actually required given 
Claim 5 includes a different process from Claim 1 in determining a capture type but fails to integrate the two processes into a single, coherent process. Are these processes done in tandem, both producing a result? Are they describing the same process, in which the Examiner suggests either relying on the broader limitations of Claim 5 in which the parameters are not specified or the more specific embodiment of claim 1 which specifies the parameters as at least one of a maximum peak amplitude or a maximum peak time interval. The claim appears to be broadening a parent claim having a narrower scope, which is improper. As presently claimed, the functional relationship between the steps of Claims 1 and 5 are unclear. The same issues exists in Claim 15.
The preamble of Claim 7 states the limitations relate to determining the at least one evoked response signal feature from the first cardiac electrical signal but then includes limitations regarding determining the capture type. When viewed with respect to parent Claim 5, the claim would then have two separate steps for determining the capture type, which is unclear. Additionally, Applicant never identifies any parameter in Claim 7 as “the at least one evoked response signal feature”. Is it the maximum positive peak? the post peak slope” or some combination of the two? To maintain consistent claim language, the Examiner suggests amending Claim 7 to indicate “wherein the at least one evoked response feature is…” and then delete the “determining” step form the claim since the preamble clearly indicates the limitations are only part of determining what the feature is and not how the feature is used to detect capture. This is already 
Claims 4, 6, 8-10, 14, 16 and 18-20 are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 11, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. (2020/0353266).
Regarding Claims 1, 4, 6, 7, 11, 14, 16, 17 and 21, Min discloses a system and method for detecting and classifying His bundle capture comprising a sensing circuit 64 
In regards to Claims 5 and 15, Min discloses applying a pacing pulse and detecting a response of the heart at step 604. The response is first analyzed to determine selective capture (step 606) such as by comparing a feature from the detected heart response to a known threshold or value associated with that feature for selective capture (such as those values set in Tables 1 and 2 for example). If selective capture is detected, the system classifies the response as such (par. [0112-0113]). If selective capture is not determined, the process proceeds to testing for non-selective capture in step 610, wherein a similar analysis to the test for selective capture is executed, but with values associated with non-selective capture from Tables 1 and 2 (par. [0114]; see also Fig. 6).
With regards to Claims 8, 9, 18 and 19, Min discloses a therapy circuit 79 that is configured to adjust pacing pulse output (par. [0062]) based on the determined capture type. Specifically, pacing pulses are adjusted based on the capture type to determine a threshold for each type of capture (par. [0161-0170]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (2020/0353266).
In regards to Claims 2 and 12, in view of the 35 USC 112(b) issues highlighted previously in the action, the Examiner notes that an embodiment of Min that only relies on the maximum peak time interval (as highlighted in Table 2, par. [0109, 0112-0113]) would allow for the limitations of Claim 2 to be effectively ignored since they relate to an option not chosen from Claim 1.

In regards to Claims 3 and 13, in view of the 35 USC 112(b) issues highlighted previously in the action, the Examiner notes that an embodiment of Min that only relies on the maximum peak time interval (as highlighted in Table 2, par. [0109, 0112-0113]) would allow for the limitations of Claim 3 to be effectively ignored since they relate to an option not chosen from Claim 1.
Alternatively, Min discloses applying a pacing stimulus and use the timing from the applied pulse to a maximum peak slope value as a metric to identify different forms of capture (par. [0103, 0112-0113]; Table 2). Min further discloses that these parameters are merely exemplary and various other permutations and combinations of values can be used to distinguish capture (par. [0109]). Given that Min discloses determining the maximum peak time interval, which implicitly discloses identifying the maximum peak slope, determining the optimal combination of known metrics using routine mathematical manipulation would only involve routine skill in the art. Normalizing 
Regarding Claims 10 and 20, Min discloses that any one of a plurality of features can be extracted from a cardiac signal and compared to known values for said features for various capture types in order to distinguish one capture type from another, i.e. selective, non-selective, myocardium only, loss-of-capture. (par. [0112-0116]). Min provides examples wherein one feature is used to determine the capture type but also include the language “one or more of” when describing the feature or number of features that can be used to make the determination (par. [0113]). Therefore, on the one hand, Min discloses the features of Claim 10 that uses combinations of known features to determine the capture type.
Alternatively, the Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use the combinations of known features disclosed by Min since Min provides a finite number of identified, predictable solutions, each having a reasonable expectation of success in distinguishing among different types of capture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792